Exhibit 10.2

 

SEVERANCE PROTECTION AGREEMENT

 

SEVERANCE PROTECTION AGREEMENT dated _________ __, 2005, by and between Science
Applications International Corporation, a Delaware corporation (the “Company”),
and ______ (the “Executive”).

 

PURPOSE

 

The Board of Directors of the Company (the “Board”) recognizes that the
possibility of a Change in Control (as hereinafter defined) of the Company
exists and that the threat or occurrence of a Change in Control may result in
the distraction of its key management personnel because of the uncertainties
inherent in such a situation.

 

The Board has determined that it is essential and in the best interests of the
Company and its stockholders to retain the services of the Executive in the
event of the threat or occurrence of a Change in Control and to ensure the
Executive’s continued dedication and efforts in such event without undue concern
for the Executive’s personal financial and employment security.

 

In order to induce the Executive to remain in the employ of the Company,
particularly in the event of the threat or occurrence of a Change in Control,
the Company desires to enter into this Agreement to provide the Executive with
certain benefits in the event the Executive’s employment is terminated as a
result of, or in connection with, a Change in Control.

 

NOW, THEREFORE, in consideration of the respective agreements of the parties
contained herein, it is agreed as follows:

 

SECTION 1. Definitions.

 

For purposes of this Agreement, the following terms have the meanings set forth
below:

 

“Accrued Compensation” means an amount which includes all amounts earned or
accrued by the Executive through and including the Termination Date but not paid
to the Executive on or prior to such date, including (a) all base salary,
(b) reimbursement for all reasonable and necessary expenses incurred by the
Executive on behalf of the Company during the period ending on the Termination
Date, (c) all vacation pay and (d) all bonuses and incentive compensation (other
than the Pro Rata Bonus).

 

“Base Salary Amount” means the greater of the Executive’s annual base salary
(a) at the rate in effect on the Termination Date and (b) at the highest rate in
effect at any time during the 180-day period prior to a Change in Control, and
will include all amounts of the Executive’s base salary that are deferred under
any qualified or non-qualified employee benefit plan of the Company or any other
agreement or arrangement.



--------------------------------------------------------------------------------

“Beneficial Owner” has the meaning as used in Rule 13d-3 promulgated under the
Securities Exchange Act. The terms “Beneficially Owned” and “Beneficial
Ownership” each have a correlative meaning.

 

“Board” means the Board of Directors of the Company.

 

“Bonus Amount” means the greater of (a) the annual bonus paid or payable to the
Executive pursuant to any annual bonus or incentive plan maintained by the
Company in respect of the fiscal year ending immediately prior to the fiscal
year in which the Termination Date occurs or (b) the average of the annual bonus
paid or payable to the Executive pursuant to any annual bonus or incentive plan
maintained by the Company in respect of each of the three fiscal years ending
immediately prior to the fiscal year in which the Termination Date occurs (or,
if higher, ending in respect of each of the three fiscal years ending
immediately prior to the year in which the Change in Control occurs). Bonus
Amount includes only the short-term incentive portion of the annual bonus and
does not include restricted stock awards, options or other long-term incentive
compensation awarded to Executive.

 

“Cause” for the termination of the Executive’s employment with the Company will
be deemed to exist if (i) the Executive has been convicted for committing an act
of fraud, embezzlement, theft or other act constituting a felony (other than
traffic related offenses or as a result of vicarious liability); (ii) the
Executive willfully engages in illegal conduct or gross misconduct that is
significantly injurious to the Company; however, no act or failure to act, on
the Executive’s part shall be considered “willful” unless done or omitted to be
done, by the Executive not in good faith and without reasonable belief that his
action or omission was in the best interest of the Company; or (iii) failure to
perform his or her duties in a reasonably satisfactory manner after the receipt
of a notice from the Company detailing such failure if the failure is incapable
of cure, and if the failure is capable of cure, upon the failure to cure such
failure within 30 days of such notice or upon its recurrence.

 

“Change of Control” of the Company means, and shall be deemed to have occurred
upon, any of the following events:

 

(a) The acquisition by any person (as defined in Section 3(a)(9) of the Exchange
Act and used in Sections 13(d) and 14(d) thereof including a group as defined in
Section 13(d) thereof) of beneficial ownership (as defined in Rule 13d-3 of the
General Rules and Regulations under the Exchange Act) of twenty-five percent
(25%) or more of the outstanding voting securities; provided, however, that the
following acquisitions shall not constitute a Change in Control for purposes of
this subparagraph (a): (A) any acquisition directly from the Company; (B) any
acquisition by the Company or any of its Subsidiaries; (C) any acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any of its Subsidiaries; or (D) any

 

2



--------------------------------------------------------------------------------

acquisition by any corporation pursuant to a transaction which complies with
clauses (i), (ii) and (iii) of subparagraph (c) below; or

 

(b) Individuals who, as of June 10, 2005, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual who becomes a director of the Company
subsequent to June 10, 2005 and whose election, or whose nomination for election
by the Company’s stockholders, to the Board was either (i) approved by a vote of
at least a majority of the directors then comprising the Incumbent Board or
(ii) recommended by a nominating committee comprised entirely of directors who
are then Incumbent Board members shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of either an
actual or threatened election contest (as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act), other actual or threatened
solicitation of proxies or consents or an actual or threatened tender offer; or

 

(c) Consummation of a reorganization, merger, or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case unless following such Business
Combination, (i) all or substantially all of the persons who were the Beneficial
Owners, respectively, of the outstanding shares and outstanding voting
securities immediately prior to such Business Combination own, directly or
indirectly, more than fifty percent (50%) of the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors of the Company, as the case may be, of the entity resulting from the
Business Combination (including, without limitation, an entity which as a result
of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the outstanding voting securities (provided, however,
that for purposes of this clause (i) any shares of common stock or voting
securities of such resulting entity received by such Beneficial Owners in such
Business Combination other than as the result of such Beneficial Owners’
ownership of outstanding shares or outstanding voting securities immediately
prior to such Business Combination shall not be considered to be owned by such
Beneficial Owners for the purposes of calculating their percentage of ownership
of the outstanding common stock and voting power of the resulting entity);
(ii) no person (excluding any entity resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such entity
resulting from the Business Combination) beneficially owns, directly or
indirectly, twenty-five percent (25%) or more of the combined voting power of
the then outstanding voting securities of such entity resulting from the
Business Combination unless such person owned twenty-five percent (25%) or more
of the outstanding shares or outstanding voting securities immediately prior to
the Business Combination; and (iii) at least a majority of the members of the
Board of the entity resulting from such Business Combination were members of the
Incumbent Board

 

3



--------------------------------------------------------------------------------

at the time of the execution of the initial agreement, or the action of the
Board, providing for such Business Combination; or

 

(d) Approval by the Company’s stockholders of a complete liquidation or
dissolution of the Company. For purposes of clause (c), any person who acquires
outstanding voting securities of the entity resulting from the Business
Combination by virtue of ownership, prior to such Business Combination, of
outstanding voting securities of both the Company and the entity or entities
with which the Company is combined shall be treated as two persons after the
Business Combination, who shall be treated as owning outstanding voting
securities of the entity resulting from the Business Combination by virtue of
ownership, prior to such Business Combination of, respectively, outstanding
voting securities of the Company, and of the entity or entities with which the
Company is combined.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company” means Science Applications International Corporation, a Delaware
corporation, and includes its Successors.

 

“Continuation Period” has the meaning set forth in Section 3.1(b)(iii).

 

“Disability” means the status of disability determined conclusively by the
Company based upon certification of disability by the Social Security
Administration or upon such other proof as the Company may reasonably require,
effective upon receipt of such certification or other proof by the Company.

 

“Full Release” means a written release, timely executed so that it is fully
effective as of the date of payment pursuant to Section 3(b)(ii), in a form
satisfactory to the Company (and similar to the Agreement set forth in
Exhibit A) pursuant to which the Executive fully and completely releases the
Company from all claims that the Executive may have against the Company (other
than any claims that may or have arisen under this Agreement).

 

“Good Reason” means the occurrence after a Change in Control of any of the
events or conditions described in clauses (a) through (h) hereof, without the
Executive’s prior written consent:

 

(a) any (i) material adverse change in the Executive’s status, title, position
or responsibilities (including reporting responsibilities) from the Executive’s
status, title, position or responsibilities as in effect at any time within 180
days preceding the date of the Change in Control or at any time thereafter,
(ii) assignment to the Executive of duties or responsibilities which are
inconsistent with the Executive’s status, title, position or responsibilities as
in effect at any time within 180 days preceding the date of the Change in
Control or at any time thereafter, or (iii) in the case of an Executive

 

4



--------------------------------------------------------------------------------

who is an executive officer of the Company a significant portion of whose
responsibilities relate to the Company’s status as a public company, the failure
of such Executive to continue to serve as an executive officer of a public
company, in each case except in connection with the termination of the
Executive’s employment for Disability, Cause, as a result of the Executive’s
death or by the Executive other than for Good Reason;

 

(b) a reduction in Executive’s base salary or any failure to pay the Executive
any cash compensation to which the Executive is entitled within fifteen
(15) days after the date when due;

 

(c) the imposition of a requirement that the Executive be based (i) at any place
outside a 50-mile radius from the Executive’s principal place of employment
immediately prior to the Change in Control or (ii) at any location other than
the Company’s corporate headquarters or, if applicable, the headquarters of the
business unit by which he was employed immediately prior to the Change in
Control, except, in each case, for reasonably required travel on Company
business which is not materially greater in frequency or duration than prior to
the Change in Control;

 

(d) the insolvency or the filing (by any party, including the Company) of a
petition for bankruptcy with respect to the Company, which petition is not
dismissed within 60 days;

 

(e) any material breach by the Company of any provision of this Agreement;

 

(f) any purported termination of the Executive’s employment for Cause by the
Company which does not comply with the terms of this Agreement; or

 

(g) the failure of the Company to obtain, as contemplated in Section 7, an
agreement, reasonably satisfactory to the Executive, from any Successor to
assume and agree to perform this Agreement.

 

Notwithstanding anything to the contrary in this Agreement, no termination will
be deemed to be for Good Reason hereunder if it results from an isolated,
insubstantial and inadvertent action not taken by the Company in bad faith and
which is remedied by the Company promptly after receipt of notice thereof given
by the Executive.

 

“Notice of Termination” means a written notice from the Company or the Executive
of the termination of the Executive’s employment which indicates the specific
termination provision in this Agreement relied upon and which sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.

 

5



--------------------------------------------------------------------------------

“Person” has the meaning as used in Section 13(d) or 14(d) of the Securities
Exchange Act, and will include any “group” as such term is used in such
sections.

 

“Pro Rata Bonus” means an amount equal to the Bonus Amount multiplied by a
fraction, the numerator of which is the number of days elapsed in the then
fiscal year through and including the Termination Date and the denominator of
which is 365.

 

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Subsidiary” means any corporation with respect to which another specified
corporation has the power under ordinary circumstances to vote or direct the
voting of sufficient securities to elect a majority of the directors.

 

“Successor” means a corporation or other entity acquiring all or substantially
all the assets and business of the Company, whether by operation of law, by
assignment or otherwise.

 

“Termination Date” means (a) in the case of the Executive’s death, the
Executive’s date of death, (b) in the case of the termination of the Executive’s
employment with the Company by the Executive for Good Reason, five days after
the date the Notice of Termination is received by the Company, and (c) in all
other cases, the date specified in the Notice of Termination; provided that if
the Executive’s employment is terminated by the Company for Cause or due to
Disability, the date specified in the Notice of Termination will be at least 30
days after the date the Notice of Termination is given to the Executive.

 

SECTION 2. Term of Agreement.

 

The term of this Agreement (the “Term”) will commence on the date hereof and
will continue in effect until December 31, 2006; provided that on December 31,
2006 and each anniversary of such date thereafter, the Term shall automatically
be extended for one additional year unless, not later than October 1 of such
year, the Company or the Executive shall have given notice not to extend the
Term; and further provided that in the event a Change in Control occurs during
the Term, the Term will be extended to the date 24 months after the date of the
occurrence of such Change in Control.

 

SECTION 3. Termination of Employment.

 

3.1 If, during the Term, the Executive’s employment with the Company is
terminated within 24 months following a Change in Control, the Executive will be
entitled to the following compensation and benefits:

 

(a) If the Executive’s employment with the Company is terminated (i) by the
Company for Cause or Disability, (ii) by reason of the Executive’s death or

 

6



--------------------------------------------------------------------------------

(iii) by the Executive other than for Good Reason, the Company will pay to the
Executive the Accrued Compensation and, if such termination is other than by the
Company for Cause, a Pro Rata Bonus.

 

(b) If the Executive’s employment with the Company is terminated for any reason
other than as specified in Section 3.1(a), the Executive will be entitled to the
following:

 

(i) the Company will pay the Executive all Accrued Compensation and a Pro Rata
Bonus;

 

(ii) subject to the Executive providing the Company with a Full Release, the
Company will pay the Executive as severance pay, and in lieu of any further
compensation for periods subsequent to the Termination Date, in a single payment
an amount in cash equal to three (3) times the sum of (A) the Base Salary Amount
and (B) the Bonus Amount;

 

(iii) Subject to the Executive providing the Company with a Full Release and
complying with [his/her] obligations under Section 6, the Company will, for a
period of 36 months (the “Continuation Period”), at its expense provide to the
Executive and the Executive’s dependents and beneficiaries the same or
equivalent life insurance, disability, medical, dental, hospitalization,
financial counseling and tax consulting benefits (the “Continuation Period
Benefits”) provided to other similarly situated executives who continue in the
employ of the Company during the Continuation Period (“similarly situated
executives”). The obligations of the Company to provide the Executive and the
Executive’s dependents and beneficiaries with the Continuation Period Benefits
shall not restrict or limit the Company’s right to terminate or modify the
benefits made available by the company to its similarly situated executives or
other employees and following any such termination or modification, the
Continuation Period Benefits that Executive (and the Executive’s dependents and
beneficiaries) shall be entitled to receive shall be so terminated or modified.
The Company’s obligation hereunder with respect to the foregoing benefits will
be limited to the extent that the Executive obtains any such benefits pursuant
to a subsequent employer’s benefit plans, in which case the Company may reduce
the coverage of any benefits it is required to provide the Executive hereunder
as long as the coverages and benefits of the combined benefit plans are no less
favorable to the Executive than the coverages and benefits required to be
provided hereunder. This Section 3.1(b) will not be interpreted so as to limit
any benefits to which the Executive or the Executive’s dependents or
beneficiaries may be entitled under any of the Company’s employee benefit plans,
programs or practices following the Executive’s termination of employment;

 

7



--------------------------------------------------------------------------------

(iv) the Company shall provide the Executive with outplacement services suitable
to the Executive’s position for a period of 12 months or, if earlier, until the
first acceptance by the Executive of an offer of employment; and

 

(v) Such other acceleration of vesting and other benefits provided in other
Company plans or agreements regarding options to purchase Company stock,
restricted stock, deferral of stock or other equity compensation awards granted
to or otherwise applicable to Executive.

 

(c) The amounts provided for in Section 3.1(a) and Sections 3.1(b)(i), (ii) and
(iv) will be paid in a single lump sum cash payment by the Company to the
Executive within five days after the Termination Date.

 

(d) The Executive will not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise, and no
such payment will be offset or reduced by the amount of any compensation or
benefits provided to the Executive in any subsequent employment, except as
specifically provided in Section 3.1(b)(iii) and 3.1(b)(iv).

 

3.2 Except as otherwise noted herein, the compensation to be paid to the
Executive pursuant to Sections 3.1(a), 3.1(b)(i) and 3.1(b)(ii) of this
Agreement will be in lieu of any similar severance or termination compensation
(i.e., compensation based directly on the Executive’s annual salary or annual
salary and bonus) to which the Executive may be entitled under any other Company
severance or termination agreement, plan, program, policy, practice or
arrangement. With respect to any other compensation and benefit to be paid or
provided to the Executive pursuant to this Section 3, the Executive will have
the right to receive such compensation or benefit as herein provided or, if
determined by the Executive to be more advantageous to the Executive, similar
compensation or benefits to which the Executive may be entitled under any other
Company severance or termination agreement, plan, program, policy, practice or
arrangement. The Executive’s entitlement to any compensation or benefits of a
type not provided in this Agreement will be determined in accordance with the
Company’s employee benefit plans and other applicable programs, policies and
practices as in effect from time to time.

 

8



--------------------------------------------------------------------------------

SECTION 4. Notice of Termination. Following a Change in Control, any purported
termination of the Executive’s employment by the Company will be communicated by
a Notice of Termination to the Executive. For purposes of this Agreement, no
such purported termination will be effective without such Notice of Termination.

 

SECTION 5. Excise Tax Adjustments.

 

5.1 In the event Executive becomes entitled to Severance Benefits under
Section 3(b) herein, and the Company determines that the benefits provided in
Section 3(b) (with the Severance Benefits, the “Total Payments”) will be subject
to the tax (the “Excise Tax”) imposed by Section 4999 of the Code, or any
similar tax that may hereafter be imposed, the Company shall compute the “Net
After-Tax Amount,” and the “Reduced Amount,” and shall adjust the Total Payments
as described below. The Net After-Tax Amount shall mean the present value of all
amounts payable to the Executive hereunder, net of all federal income, excise
and employment taxes imposed on the Executive by reason of such payments. The
Reduced Amount shall mean the largest aggregate amount of the Total Payments
that if paid to the Executive would result in the Executive receiving a Net
After-Tax Amount that is equal to or greater than the Net After-Tax Amount that
the Executive would have received if the Total Payments had been made. If the
Company determines that there is a Reduced Amount, the Total Payments will be
reduced to the Reduced Amount. Such reduction shall be made by the Company with
respect to benefits in the order and in the amounts suggested by the Executive,
except to the extent that the Company determines that a different reduction or
set of reductions would significantly reduce the costs or administrative burdens
of the Company.

 

5.2 For purposes of determining whether the Total Payments will be subject to
the Excise Tax and the amounts of such Excise Tax and for purposes of
determining the Reduced Amount and the Net After-Tax Amount:

 

(a) Any other payments or benefits received or to be received by the Executive
in connection with a Change in Control of the Company or the Executive’s
termination of employment (whether pursuant to the terms of this Agreement or
any other plan, arrangement, or agreement with the Company, or with any
individual, entity, or group of individuals or entities (individually and
collectively referred to in this subsection (b) as “Persons”) whose actions
result in a change in control of the Company or any Person affiliated with the
Company or such Persons) shall be treated as “parachute payments” within the
meaning of Section 280G(b)(2) of the Code, and all “excess parachute payments”
within the meaning of Section 280G(b)(1) of the Code shall be treated as subject
to the Excise Tax, unless in the opinion of a tax advisor selected by the
Company and reasonably acceptable to the Executive (“Tax Counsel”), such other
payments or benefits (in whole or in part) should be treated by the courts as
representing

 

9



--------------------------------------------------------------------------------

reasonable compensation for services actually rendered (within the meaning of
Section 280G(b)(4)(B) of the Code), or otherwise not subject to the Excise Tax;

 

(b) The amount of the Total Payments that shall be treated as subject to the
Excise Tax shall be equal to the lesser of (i) the total amount of the Total
Payments; or (ii) the amount of excess parachute payments within the meaning of
Section 280G(b)(1) of the Code (after applying clause (a) above);

 

(c) In the event that the Executive disputes any calculation or determination
made by the Company, the matter shall be determined by Tax Counsel. All fees and
expenses of Tax Counsel shall be borne solely by the Company.

 

(d) The Executive shall be deemed to pay federal income taxes at the highest
marginal rate of federal income taxation in the calendar year in which the
Gross-Up Payment is to be made, and state and local income taxes at the highest
marginal rate of taxation in the state and locality of the Executive’s residence
on the effective date of employment, net of the maximum reduction in federal
income taxes which could be obtained from deduction of such state and local
taxes, taking into account the reduction in itemized deduction under Section 68
of the Code.

 

SECTION 6. Covenants of the Executive. During the Continuation Period following
any Change in Control pursuant to which the Executive receives the severance
payment pursuant to Section 3.1(b)(ii), the Executive Covenants and agrees as
follows:

 

(a) the Executive agrees to comply with [his/her] obligations under the
Inventions, Copyright and Confidentiality Agreement that [he/she] entered into
with the Company; and

 

(b) the Executive acknowledges that the Executive has knowledge of confidential
and proprietary information concerning the current salary, benefits, skills, and
capabilities of Company employees and that it would be improper for the
Executive to use such Company proprietary information in any manner adverse to
the Company’s interests. The Executive agrees that he/she will not recruit or
solicit for employment, directly or indirectly, any employee of the Company
during the Continuation Period.

 

SECTION 7. Successors; Binding Agreement.

 

This Agreement will be binding upon and will inure to the benefit of the Company
and its Successors, and the Company will require any Successors to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the

 

10



--------------------------------------------------------------------------------

Company would be required to perform it if no such succession or assignment had
taken place. Neither this Agreement nor any right or interest hereunder will be
assignable or transferable by the Executive or by the Executive’s beneficiaries
or legal representatives, except by will or by the laws of descent and
distribution. This Agreement will inure to the benefit of and be enforceable by
the Executive’s legal representatives.

 

SECTION 8. Fees and Expenses.

 

The Company will pay as they become due all legal fees and related expenses
(including the costs of experts) incurred by the Executive, in good faith, in
(a) contesting or disputing, any such termination of employment and (b) seeking
to obtain or enforce any right or benefit provided by this Agreement or by any
other plan or arrangement maintained by the Company under which the Executive is
or may be entitled to receive benefits. If the dispute is resolved by a final
decision of an arbitrator pursuant to Section 15 in the favor of the Company,
the Executive shall reimburse the Company for all such legal fees and related
expenses (including costs of experts) paid by the Company on behalf of the
Executive.

 

SECTION 9. Notice.

 

For the purposes of this Agreement, notices and all other communications
provided for in the Agreement (including the Notice of Termination) will be in
writing and will be deemed to have been duly given when personally delivered or
sent by certified mail, return receipt requested, postage prepaid, addressed to
the respective addresses last given by each party to the other, provided that
all notices to the Company will be directed to the attention of the Board with a
copy to the Secretary of the Company. All notices and communications will be
deemed to have been received on the date of delivery thereof or on the third
business day after the mailing thereof, except that notice of change of address
will be effective only upon receipt.

 

SECTION 10. Dispute Concerning Termination.

 

If prior to the Date of Termination (as determined without regard to this
Section 10), the party receiving the Notice of Termination notifies the other
party that a dispute exists concerning the termination, the Date of Termination
shall be extended until the earlier of (i) the date on which the Term ends or
(ii) the date on which the dispute is finally resolved, either by mutual written
agreement of the parties or by a final judgment, order or decree of an
arbitrator or a court of competent jurisdiction (which is not appealable or with
respect to which the time for appeal therefrom has expired and no appeal has
been perfected); provided, however, that the Date of Termination shall be
extended by a notice of dispute given by the Executive only if such notice is
given in good faith and the Executive pursues the resolution of such dispute
with reasonable diligence.

 

11



--------------------------------------------------------------------------------

SECTION 11. Compensation During Dispute.

 

If a purported termination occurs following a Change in Control and during the
Term and the Date of Termination is extended in accordance with Section 10
hereof, the Company shall continue to pay the Executive the full compensation in
effect when the notice giving rise to the dispute was given (including, but not
limited to, salary) and continue the Executive as a participant in all
compensation, benefit and insurance plans in which the Executive was
participating when the Notice of Termination was given, until the Date of
Termination, as determined in accordance with Section 10 hereof. Amounts paid
under this Section 11 are in addition to all other amounts due under this
Agreement and shall not be offset against or reduce any other amounts due under
this Agreement or otherwise.

 

SECTION 12. Nonexclusivity of Rights.

 

Nothing in this Agreement will prevent or limit the Executive’s continuing or
future participation in any benefit, bonus, incentive or other plan or program
provided by the Company for which the Executive may qualify, nor will anything
herein limit or reduce such rights as the Executive may have under any other
agreements with the Company (except for any severance or termination agreement).
Amounts which are vested benefits or which the Executive is otherwise entitled
to receive under any plan or program of the Company will be payable in
accordance with such plan or program, except as specifically modified by this
Agreement.

 

SECTION 13. No Set-Off.

 

The Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder will not be affected by any
circumstances, including any right of set-off, counterclaim, recoupment, defense
or other right which the Company may have against the Executive or others.

 

SECTION 14. Miscellaneous.

 

No provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing and signed by the
Executive and the Company. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party will be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreement or representation, oral or otherwise,
express or implied, with respect to the subject matter hereof has been made by
either party which is not expressly set forth in this Agreement.

 

12



--------------------------------------------------------------------------------

SECTION 15. Governing Law and Binding Arbitration.

 

This Agreement will be governed by and construed and enforced in accordance with
the laws of the State of Delaware without giving effect to the conflict of laws
principles thereof. All disputes relating to this Agreement, including its
enforceability, shall be resolved by final and binding arbitration before an
arbitrator appointed by the Judicial Arbitration and Mediation Service (JAMS),
in accordance with the rules and procedures of arbitration under the Company’s
Dispute Resolution Program, attached hereto as Exhibit B, with the arbitration
to be held in San Diego, California.

 

SECTION 16. Severability.

 

The provisions of this Agreement will be deemed severable and the invalidity or
unenforceability of any provision will not affect the validity or enforceability
of the other provisions hereof.

 

SECTION 17. Entire Agreement.

 

This Agreement constitutes the entire agreement between the parties hereto and
supersedes all prior agreements, if any, understandings and arrangements, oral
or written, between the parties hereto with respect to severance protection in
connection with a Change in Control.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

 

SCIENCE APPLICATIONS INTERNATIONAL CORPORATION  

K.C. Dahlberg

Chairman, President & Chief Executive Officer

 

[Executive’s Name]

 

13



--------------------------------------------------------------------------------

 

Exhibit A

to

Severance Protection Agreement

 

RELEASE OF ALL CLAIMS AND POTENTIAL CLAIMS

 

1. This Release of All Claims and Potential Claims (“Release”) is entered into
by and between ______________________ (“________”) and Science Applications
International Corporation (hereinafter “SAIC”). _____________ and SAIC have
previously entered into a Severance Protection Agreement dated _________
(“Severance Agreement”). In consideration of the promises made herein and the
consideration due ____________ under the Severance Agreement, this Release is
entered into between the parties.

 

2. (a) The purposes of this Release are:

 

(i) To settle completely and release SAIC, its individual and/or collective
officers, directors, stockholders, agents, parent companies, subsidiaries,
affiliates, predecessors, successors, assigns, employees (including all former
employees, officers, directors, stockholders and/or agents), attorneys,
representatives and employee benefit programs (including the trustees,
administrators, fiduciaries and insurers of such programs) (referred to
collectively as “Releasees”) in a final and binding manner from every claim and
potential claim for relief, cause of action and liability of any and every kind,
nature and character whatsoever, known or unknown, that ________ has or may have
against Releasees arising out of, relating to or resulting from any events
occurring prior to the execution of this Release, including but not limited to
any claims and potential claims for relief, causes of action and liabilities
arising out of, relating to or resulting from the employment relationship
between ________ and SAIC and/or the termination of that relationship including
any and all claims and rights under the Age Discrimination in Employment Act,
and any personal gain with respect to any claim arising under the qui tam
provisions of the False Claims Act, 31 U.S.C. 3730, but excluding any rights or
benefits to which _______ is entitled under the Severance Agreement.

 

(b) This is a compromise settlement of all such claims and potential claims,
known or unknown, and therefore this Release does not constitute either an
admission of liability on the part of ________ and SAIC or an admission,
directly or by implication, that ________ and/or SAIC have violated any law,
rule, regulation, contractual right or any other duty or obligation. The parties
hereto specifically deny that they have violated any law, rule, regulation,
contractual right or any other duty or obligation.

 

14



--------------------------------------------------------------------------------

(c) This Release is entered into freely and voluntarily by ________ and SAIC
solely to avoid further costs, risks and hazards of litigation and to settle all
claims and potential claims and disputes, known or unknown, in a final and
binding manner.

 

3. For and in consideration of the promises and covenants made by ________ to
SAIC and SAIC to ________, contained herein, ________ and SAIC have agreed and
do agree as follows:

 

(a) ________ waives, releases and forever discharges Releasees from any claims
and potential claims for relief, causes of action and liabilities, known or
unknown, that he has or may have against Releasees arising out of, relating to
or resulting from any events occurring prior to the execution of this Release,
including but not limited to any claims and potential claims for relief, causes
of action and liabilities of any and every kind, nature and character
whatsoever, known or unknown, arising out of, relating to or resulting from the
employment relationship between ________ and SAIC and the termination of that
relationship including any and all claims and rights under the Age
Discrimination in Employment Act, and any personal gain with respect to any
claim arising under the qui tam provisions of the False Claims Act, 31 U.S.C.
3730 but excluding any rights or benefits to which _______ is entitled under the
Severance Agreement.

 

(b) ________ agrees that he will not directly or indirectly institute any legal
proceedings against Releasees before any court, administrative agency,
arbitrator or any other tribunal or forum whatsoever by reason of any claims and
potential claims for relief, causes of action and liabilities of any and every
kind, nature and character whatsoever, known or unknown, arising out of,
relating to or resulting from any events occurring prior to the execution of
this Release, including but not limited to any claims and potential claims for
relief, causes of action and liabilities arising out of, relating to or
resulting from the employment relationship between ________ and SAIC and/or the
termination of that relationship including any and all claims and rights under
the Age Discrimination in Employment Act.

 

(c) ________ is presently unaware of any injuries that he may have suffered as a
result of working at SAIC and has no present intention of filing a workers’
compensation claim. Should any such claim arise in the future, ________ waives
and releases any right to proceed against SAIC for such a claim. ________ also
waives any right to bring any disability claim against SAIC or its carrier.

 

4. As a material part of the consideration for this Agreement, ________ and his
agents and attorneys, agree to keep completely confidential and not disclose to
any person or entity, except immediate family, attorney, accountant, or tax
preparers, or in response to a court order or subpoena, the terms and/or
conditions of this Release and/or any understandings, agreements, provisions
and/or information contained herein or with regard to the employment
relationship between ________ and SAIC. _________

 

15



--------------------------------------------------------------------------------

understands and agrees that SAIC may be required by law to report all or a
portion of the amounts paid to _________ and/or his attorney in connection with
this Agreement to the taxing authorities.

 

5. Any dispute, claim or controversy of any kind or nature, including but not
limited to the issue of arbitrability, arising out of or relating to this
Release, or the breach thereof, or any disputes which may arise in the future,
shall be settled in a final and binding before an arbitrator appointed by the
Judicial Arbitration and Mediation Service in accordance with the rules and
procedures of arbitration under the Company’s Dispute Resolution Program,
attached hereto as Exhibit A. The prevailing party shall be entitled to recover
all reasonable attorneys’ fees, costs and necessary disbursements incurred in
connection with the arbitration proceeding. Judgment upon the award may be
entered in any court having jurisdiction thereof.

 

6. It is further understood and agreed that ________ has not relied upon any
advice whatsoever from SAIC and/or its attorneys individually and/or
collectively as to the taxability, whether pursuant to Federal, State or local
income tax statutes or regulations, or otherwise, of the consideration
transferred hereunder and that he will be solely liable for all of his tax
obligations. ________ understands and agrees that SAIC may be required by law to
report all or a portion of the amounts paid to him and/or his attorney in
connection with this Release to federal and state taxing authorities. ________
waives, releases, forever discharges and agrees to indemnify, defend and hold
SAIC harmless with respect to any actual or potential tax obligations imposed by
law.

 

7. ________ acknowledges that he has read, understood and truthfully completed
the Business Ethics and Conduct Disclosure Statement attached hereto as Exhibit
B.

 

8. It is further understood and agreed that Releasees and/or their attorneys
shall not be further liable either jointly and/or severally to ________ and/or
his attorneys individually or collectively for costs and/or attorneys fees,
including any provided for by statute, nor shall ________ and/or his attorneys
be liable either jointly and/or severally to SAIC and/or its attorneys
individually and/or collectively for costs and/or attorneys’ fees, including any
provided for by statute.

 

9. ________ understands and agrees that if the facts with respect to which this
Release are based are found hereafter to be other than or different from the
facts now believed by him to be true, he expressly accepts and assumes the risk
of such possible difference in facts and agrees that this Release shall be and
remain effective notwithstanding such difference in facts.

 

10. ________ understands and agrees that there is a risk that the damage and/or
injury suffered by ________ may become more serious than he now expects or
anticipates. ________ expressly accepts and assumes this risk, and agrees that
this

 

16



--------------------------------------------------------------------------------

Release shall be and remains effective notwithstanding any such misunderstanding
as to the seriousness of said injuries or damage.

 

11. ________ understands and agrees that if he hereafter commences any suit
arising out of, based upon or relating to any of the claims and potential claims
for relief, cause of action and liability of any and every kind, nature and
character whatsoever, known or unknown, he has released herein, ________ agrees
to pay Releasees, and each of them, in addition to any other damages caused to
Releasees thereby, all attorneys’ fees incurred by Releasees in defending or
otherwise responding to said suit.

 

12. It is further understood and agreed that this Release shall be binding upon
and will inure to the benefit of ________’s spouse, heirs, successors, assigns,
agents, employees, representatives, executors and administrators and shall be
binding upon and will inure to the benefit of the individual and/or collective
successors and assigns of Releasees and their successors, assigns, agents and/or
representatives.

 

13. This Release shall be construed in accordance with and governed for all
purposes by the laws of the State of California.

 

14. ________ agrees that he will not seek future employment with, nor need to be
considered for any future openings with SAIC, any division thereof, or any
subsidiary or related corporation or entity.

 

15. ________ and Releasees waive all rights under Section 1542 of the California
Civil Code, which section has been fully explained to them by their respective
legal counsel and which they fully understand. Section 1542 provides as follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

 

16. ________ waives all rights to indemnification for actions occurring through
his affiliation with SAIC, whether those rights arise from statute, corporate
charter documents or any other source.

 

17. If any part of this Agreement is found to be either invalid or
unenforceable, the remaining portions of this Agreement will still be valid.

 

18. This Agreement is intended to release and discharge any claims of __________
under the Age Discrimination and Employment Act. To satisfy the requirements of
the Older Workers’ Benefit Protection Act, 29 U.S.C. section 626(f), the parties
agree as follows:

 

  A. _________ acknowledges that he has read and understands the terms of this
Agreement.

 

17



--------------------------------------------------------------------------------

  B. __________ acknowledges that he has been advised in writing to consult with
an attorney, if desired, concerning this Agreement and has received all advice
he deems necessary concerning this Agreement.

 

  C. __________ acknowledges that he has been given twenty-one (21) days to
consider whether or not to enter into this Agreement, has taken as much of this
time as necessary to consider whether to enter into this Agreement, and has
chosen to enter into this Agreement freely, knowingly and voluntarily.

 

  D. For a seven day period following the execution of this Agreement, _________
may revoke this Agreement by delivering a written revocation to Robert L. Levin
at SAIC. This Agreement shall not become effective and enforceable until the
revocation period has expired (the “Effective Date”).

 

19. ________ acknowledges that he has been encouraged to seek the advice of an
attorney of his choice with regard to this Release. Having read the foregoing,
having understood and agreed to the terms of this Release, and having had the
opportunity to and having been advised by independent legal counsel, the parties
hereby voluntarily affix their signatures.

 

20. This Agreement is to be interpreted without regard to the draftsperson. The
terms and intent of the Agreement shall be interpreted and construed on the
express assumption that all parties participated equally in its drafting.

 

21. This Release and Release constitutes a single integrated contract expressing
the entire agreement of the parties hereto. Except for the Severance Agreement,
which defines certain obligations on the part of both parties, and this Release
and Release, there are no agreements, written or oral, express or implied,
between the parties hereto, concerning the subject matter herein.

 

Dated: ____________________, 20__ _________________________________

 

Science Applications International Corporation By:        

Douglas E. Scott

 

18



--------------------------------------------------------------------------------

Exhibit A

to

Release of All Claims and Potential Claims

 

BUSINESS ETHICS AND CONDUCT

 

DISCLOSURE STATEMENT

 

Are you aware of any illegal or unethical practices or conduct anywhere within
SAIC (including, but not limited to, improper charging practices, or any
violations of SAIC’s Standards of Business Ethics and Conduct)?

 

Yes ¨     No ¨

 

(Your answer to all questions on this form will not have any bearing on the fact
or terms of your Release with SAIC.)

 

If the answer to the preceding question is “yes,” list here, in full and
complete detail, all such practices or conduct. (Use additional pages if
necessary.)

 

   

 

Have any threats or promises been made to you in connection with your answers to
the questions on this form?

 

Yes ¨     No ¨

 

If “yes,” please identify them in full and complete detail. Also, notify the
Company’s General Counsel at (858) 826-7325 immediately.

 

     

 

19



--------------------------------------------------------------------------------

I declare under penalty of perjury, under the laws of the State of California
and of the United States, that the foregoing is true and correct.

 

Executed this ____ of ___________________, 20__, at San Diego, California.

 

  

 

20



--------------------------------------------------------------------------------

Exhibit B

 

to

 

Release of All Claims and Potential Claims

 

--------------------------------------------------------------------------------

 

SAIC Employment Arbitration Rules and Procedures

 

See Exhibit B to Severance Protection Agreement.

 

B-1

Release of All Claims and Potential Claims



--------------------------------------------------------------------------------

Exhibit B

to

Severance Protection Agreement

 

SAIC Employment Arbitration Rules & Procedures    LOGO [g62294saic_logo.jpg]

 

1. DEMAND FOR ARBITRATION

 

Any party to an Arbitration Agreement may initiate arbitration by serving upon
the other party, either personally or by mail, a completed Mediation/Arbitration
Request Form (Attachment A to the SAIC Employee Dispute Resolution Guide). (See
Rule 7[K] hereof). A copy of the Mediation/Arbitration Request Form must be
promptly sent by SAIC to the appropriate AAA office. If on the date, the
Mediation/Arbitration Request Form is received by SAIC, any claim, if asserted
in a civil action, would have been barred by the applicable Statute of
Limitations, then the claim shall be deemed barred for purposes of arbitration.

 

An arbitration also is initiated by the receipt by AAA of an order from a court
compelling arbitration. For purposes of the Statute of Limitations, the
arbitration is deemed initiated as of the date of issuance of the court order,
not any other date (such as the date of the commencement of the judicial
proceedings that led to the order).

 

2. SELECTING THE ARBITRATOR

 

Promptly upon receipt of the completed Mediation/Arbitration Request Form, AAA
will provide each party with an identical list of seven (7) prospective
arbitrators from its panel of labor and employment arbitrators. (For purposes of
arbitrator selection, all defendants, whether or not separately represented,
shall be deemed to be one party). Within fifteen (15) working days from receipt
of the AAA list, the parties or their representatives will meet or participate
in a teleconference to select an arbitrator in the following manner. Each party
shall alternately strike the name of any arbitrator on the list to which it
objects. The party initiating the claim will strike first. If a party does not
timely participate in such meeting or teleconference, all persons on the list
will be deemed acceptable to the non-responding party. If after striking, no
mutually acceptable arbitrator exists, a new list of seven (7) prospective
arbitrators shall be issued by AAA. Each party shall alternately strike one of
the arbitrators from the list until only one arbitrator remains. The party
asserting the claim will strike first. If the arbitrator named declines or is or
becomes unable to serve, or if for any reason the appointment cannot be made
from the submitted lists, the selection process shall be repeated from the
beginning.

 

3. HEARING DATE

 

The arbitrator will promptly set a hearing date and time and will mail written
notice to each of the parties at least sixty (60) days in advance of the hearing
unless the parties otherwise agree or mutually waive notice.

 

4. ADMINISTRATIVE CONFERENCE (As necessary)

 

Once an arbitrator is selected, the parties may request or the arbitrator may
require one or more administrative conference(s). Such conference is for the
purpose of setting procedure, managing discovery, exchanging witness and expert
lists, narrowing the issues in dispute, or such other matters as may be deemed
necessary or expedient by the arbitrator for the efficient administration and
hearing of the dispute. In complex cases, the arbitrator will assist the parties
in defining the issues and obtaining stipulations where possible.

 

B-1

Severance Protection Agreement



--------------------------------------------------------------------------------

SAIC Employment Arbitration Rules & Procedures    LOGO [g62294saic_logo.jpg]

 

5. PRE-HEARING PROCEDURE

 

  A. Pleadings. Formal pleadings are not required. However, the party initiating
the claim shall in the Mediation/Arbitration Request Form, put AAA and the
responding party on notice of the claims asserted and include a short and plain
statement of (i) the factual basis for the claims, and (ii) the amount of
damages being sought, and a description of any other relief being sought. The
responding party shall, within thirty (30) days of receipt of the
Mediation/Arbitration Request Form, put AAA and the initiating party on notice
of any affirmative defense(s) or counter-claims that will be asserted.

 

  B. Discovery. Discovery shall be as set forth below.

 

  (a) Witnesses/Documents: At least thirty (30) days before the arbitration, the
parties shall exchange lists of witnesses, including any experts, as well as
copies of all exhibits intended to be used at the hearing. The arbitrator shall
have discretion to order earlier and additional pre- hearing exchange of
information.

 

  (b) Depositions: Each party shall have the right to take the deposition of two
individuals as well as a deposition from any expert designated by the other
party.

 

  (c) Document Production: Each party shall have the right to require production
of relevant documents from the other party.

 

  (d) Other Discovery: No other discovery shall be had, except upon order of the
arbitrator, and upon a showing of substantial need.

 

  (e) Discovery Motions: The arbitrator will establish an informal procedure to
resolve discovery disputes. The procedure may include presentation of motions by
letter as opposed to formal pleadings. Service of motions by facsimile
transmission (FAX) and rulings by telephonic conference calls may also be
permitted at the arbitrator’s discretion.

 

  (f) Subpoenas: The subpoena rights under Rule 7 (D) hereof shall apply to
discovery.

 

  C. Dispositive Motions. The arbitrator shall have the jurisdiction and power
to entertain a motion to dismiss and/or motion for summary judgment by any party
and shall apply the standards governing such motions under the Federal Rules of
Civil Procedure.

 

  D. Continuance/Postponement of Hearing: Because hearing dates are selected to
meet the convenience of the parties, witnesses and hearing officer, continuances
are strongly discouraged. Continuances may be sought by stipulation or motion;
however, if the hearing date is postponed or vacated, the hearing fees may be
assessed by the arbitrator against the party or parties seeking the continuance.
(See AAA written fee policy.)

 

  E. Fees: The fees, costs and expenses of AAA and the arbitrator shall be
allocated between the parties as provided in Section 5 of the Mutual Agreement
to Arbitrate Claims (the “Arbitration Agreement”), except that any hearing fees
assessed against a party by the arbitrator pursuant to Rule 5(D) hereof shall be
borne by the party so assessed.

 

B -2

Severance Protection Agreement



--------------------------------------------------------------------------------

SAIC Employment Arbitration Rules & Procedures    LOGO [g62294saic_logo.jpg]

 

6. BRIEFS

 

Concise pre-arbitration briefs are encouraged. Any such brief shall be filed and
served ten (10) days before the arbitration date. Either party, upon request at
the close of the hearing, may be given leave to file a post-hearing brief. The
time for filing such a brief shall be set by the arbitrator. Reply briefs may
not be filed unless the arbitrator specifies to the contrary at the close of the
hearing.

 

7. THE ARBITRATION HEARING

 

  A. Location: The arbitration will be at a mutually convenient and agreed upon
location. If the parties cannot agree upon a location, the arbitration will be
held at the AAA office nearest to Employee’s most recent SAIC employment
location. For an Employee hired in the United States and on assignment outside
the United States (Expatriate), the arbitration will be held at the AAA office
nearest to the Expatriate’s Point of Origin.

 

  B. Conduct of Hearing: The arbitrator shall preside at the hearing and rule on
the admission and exclusion of evidence under Rule 7(F) hereof as well as
questions of procedure, and may exercise all other powers conferred by statute.
The hearing will be conducted as if it were an informal court trial. Proceedings
may be adjourned from time to time.

 

  C. Representation: Any party may be represented by an attorney or other
representative selected by the party.

 

  D. Attendance of Witnesses and Production of Evidence: The arbitrator may
issue subpoenas for the attendance of witnesses and the production of documents
for the hearing.

 

  E. Order of Proof: The order of proof should generally follow that of a
typical court trial, including an opportunity to make opening statements and
closing arguments.

 

  F. Presentation of Evidence: Judicial rules relating to the order of proof,
the conduct of the hearing and the presentation and admissibility of evidence
will not be applicable. Any relevant evidence, including hearsay, shall be
admitted by the arbitrator if it is the sort of evidence upon which responsible
persons are accustomed to rely in the conduct of serious affairs, regardless of
the admissibility of such evidence in a court of law.

 

  G. Law: The arbitrator shall apply the substantive law and the law of
remedies, if applicable, of the state in which the employee was performing a
majority of his or her work, or federal law or both, as may be applicable to the
claim(s) being asserted. For an Expatriate, the arbitrator shall apply the
substantive law and the law of remedies, if applicable, of the state of
Expatriate’s Point of Origin, or federal law, or both, as may be applicable to
the claim(s) being asserted by the Expatriate.

 

  H. Ancillary Services: Any party desiring a stenographic record may hire a
court reporter to attend the proceedings. The same applies to any party desiring
an interpreter. The requesting party must notify the other parties of the
arrangements in advance of the hearing and must pay the costs incurred. If the
other party desires a copy of the transcript, it shall be made available, but in
that event the reporter’s total charges shall be shared equally by all parties.
For purposes of this rule, all claimants shall be deemed to be one party, and
all defendants shall be deemed to be one party.

 

  I. Payment of Attorney and Witness Expenses: Each party shall pay its own
attorneys’ fees, witness fees and other expenses incurred for its own benefit,
unless otherwise provided by contract or statute.

 

B - 3

Severance Protection Agreement



--------------------------------------------------------------------------------

SAIC Employment Arbitration Rules & Procedures    LOGO [g62294saic_logo.jpg]

 

  J. Arbitration in the Absence of a Party or Representative: The arbitration
may proceed in the absence of any party or representative who, after due notice,
fails to appear or fails to obtain a continuance. Even if a party defaults, the
arbitrator shall require the appearing party who is present to submit such
evidence as is necessary for the making of an award.

 

  K. Serving Notice: Any papers, notices or process necessary or proper for the
initiation or continuation of an arbitration under these rules, for any court
action in connection therewith or for the entry of judgment on any award made
under these rules, may be personally served on or mailed to the party or its
representative at the last known address, or by personal service, provided that
a reasonable opportunity to be heard with regard to the proceeding has been
granted to the party. The arbitrator may allow, and/or the parties may consent
to, the use of facsimile transmission [FAX], telex, telegram, or other written
forms of electronic communication to give notices required by these rules.

 

  L. Waiver of Rules: Any party who proceeds into arbitration with knowledge
that any provision or requirement of these rules has not been complied with and
who fails to state an objection thereto in writing, shall be deemed to have
waived the right to object.

 

  M. Jurisdiction: The arbitrator has the authority to resolve any dispute
relating to the formation, interpretation, applicability or enforceability of
the Arbitration Agreement.

 

8. AWARD AND ENFORCEMENT

 

  A. Award: The arbitrator shall make the award and issue an opinion in the
written form typically rendered in labor arbitrations as soon as possible, and
in no case more than thirty (30) days, after the close of evidence or the
submission of post-hearing briefs, whichever is later. The arbitrator may grant
any remedy or relief, legal or equitable, that would have been available had the
claim been asserted in court. The award shall include a brief statement of the
factual and legal bases for the ruling.

 

  B. Enforcement: Judgment may be entered on the award and the award may be
judicially enforced. The award is final and binding, and no appeal from the
award may be taken except as provided by law.

 

9. FILING FEE

 

To initiate arbitration, the Employee is required to pay $150.00, payable to
SAIC. If the Employee is unable to afford the filing fee, the Employee may
submit a sworn statement, in lieu of the fee, which includes an explanation why
Employee is unable to pay the fee.

 

* ln addition, SAIC will pay all other fees, costs and expenses of the
arbitrator and AAA for administrating the arbitration (see page 12 of the
Guide).

 

B - 4

Severance Protection Agreement